DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 14 and 15 in the reply filed on 11/16/2022 is acknowledged.
Claims 11-13, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the word, “preferably”, throughout the claims makes the claims indefinite.
Claim 1 should recite something similar to, “A process for producing mixed metal oxide particles, comprising: reacting particles of starting compounds of the mixed metal oxide particles by means of contactless energy input” to make it more clear.
Claim 2 recites the limitation "the starting substances" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the desired stoichiometric ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the starting materials" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the starting materials" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 7 and 8 can list the materials in lines 2, 6 and 7 with only one “or” before the final material.  It is also unclear what these materials are.  It is being assumed that they are starting materials.
Claim 7 recites the limitation "the desired stoichiometric ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the desired stoichiometric ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "heating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Line 3 of claim 9 should read, “internal homogeneity of the particles…”
Claim 14 recites the limitation "the starting material" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 should not use, “The use of a material” to start the claim.  It should read something similar to, “A battery or electrochemical system comprising the material as claimed in claim 14.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karpov (WO Publication 2009-013187).
Regarding claim 1, Karpov discloses a method of forming a mixed metal oxide comprising: forming a reaction mixture by mixing at least one precursor compound and at least one oxygen source, and heating the reaction mixture by microwave radiation (Paragraphs 0018, 0027, 0046).
As to claim 3, Karpov teaches that the frequency of the microwave can be 0.915 GHz (Paragraph 0048), which corresponds with a wavelength of 32.7 cm.
Regarding claim 4, Karpov states that the starting material can be an acetate dihydrate (Paragraph 0025).
As to claim 6, Karpov discloses that the reaction mixture is constantly mixed in steps (A) and (B) (Paragraphs 0039, 0053).
Regarding claim 9, Karpov teaches that the heated mixture is cooled quickly (Paragraph 0057).
Karpov teaches every limitation of claims 1, 3, 4, 6 and 9 of the present invention and thus anticipates the claims.
Claim(s) 1, 3, 4, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (EP Publication 0913876).
Regarding claims 1, 3 and 15, Yan discloses a method of forming a mixed metal oxide for use as an anode in a secondary lithium battery, comprising: mixing raw materials of the components of the metal oxide, and microwaving the mixture at a wavelength of 1 mm – 1m (Paragraph 0005).
As to claim 4, Yan teaches that the raw materials can be acetates (Ex. 8, Paragraph 0017).
Regarding claim 14, Yan states that different metals can be added to the oxide in small amount (known as dopants) and shows in Ex. 4 that the cobalt is added in an amount of less than 10%.
Yan teaches every limitation of claims 1, 3, 4, 14 and 15 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpov (WO Publication 2009-013187).
The teachings of Karpov have been discussed in paragraph 7 above.
Karpov fails to specifically teach the size of the starting materials, and that the starting materials are dehydrated and/or calcined followed by comminution.
Karpov teaches that the nanoparticles that are formed by the process have an average particle size of 5 to 100 nm (Paragraph 0072).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the starting materials of Karpov would have a size of 250 microns or less because the final particles are extremely small, which would require somewhat small starting materials.  It also would have been obvious to one of ordinary skill in the art that in order to form metal salts, such as acetates, a calcining step would need to be performed to form the salt compound, followed by milling to form a desired size of the starting material.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpov (WO Publication 2009-013187) in view of Ogasa (U.S. Patent Publication 2011/0065006).
The teachings of Karpov have been discussed in paragraph 7 above.
Karpov fails to disclose that the starting materials could be mixed with a solid electrolyte or organo-gel electrolyte precursor material prior to microwave heating.
Ogasa discloses a process of forming an electrode material layer comprising: mixing electrode material precursor powders, such as an active material powder, a solid electrolyte powder, and an electron conduction ancillary material powder, and heating the mixture (Paragraphs 0074, 0101, 0102), as recited in claim 7 of the present invention.  It would have been obvious to one of ordinary skill in the art that an organo-gel electrolyte is a common alternative to a solid electrolyte, as recited in claim 8 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that an electrolyte material could be mixed with the precursor materials of the metal oxide of Karpov prior to microwave heating because Ogasa teaches that electrolytes are commonly added in small amounts to active materials (metal oxides) of electrodes to improve properties of the electrode.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpov (WO Publication 2009-013187) in view of Parans Paranthaman (U.S. Patent 10020493).
The teachings of Karpov have been discussed in paragraph 7 above.
Karpov fails to disclose that the mixture is heated in an atmosphere suitable for removing alkali or alkaline earth metals, such as ammonia or sulfur hexafluoride.
Parans Paranthaman discloses a process of forming a metal oxide for a cathode comprising heating precursor materials in a reducing atmosphere, such as ammonia, to reduce the metal in the cathode (Col. 7, Lines 16-38), as recited in claim 10 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have heated the mixture of Karpov in a reducing atmosphere, such as ammonia, because Parans Paranthaman teaches that this chemically modifies the metal oxide to improve properties for a cathode that the material could be used in.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpov (WO Publication 2009-013187) in view of Yan (EP Publication 0913876).
The teachings of Karpov have been discussed in paragraph 7 above.
Karpov fails to disclose that the process forms a material doped with a transition metal having a starting material in an amount of less than 10%, and that the material is used in batteries of electrochemical systems.
Yan discloses a method of forming a mixed metal oxide for use as an anode in a secondary lithium battery, comprising: mixing raw materials of the components of the metal oxide, and microwaving the mixture at a wavelength of 1 mm – 1m (Paragraph 0005), as recited in claim 15 of the present invention.  Yan also discloses that different metals can be added to the oxide in small amount (known as dopants) and shows in Ex. 4 that the cobalt is added in an amount of less than 10%, as recited in claim 14 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the material formed by Karpov could be doped by a metal in a small amount because Yan teaches that this allows for a multi mixed metal oxide to be formed efficiently.  It also would have been obvious to one of ordinary skill in the art that the mixed metal oxide of Karpov could be used in a battery because Yan teaches that mixed metal oxides with small particles are commonly used as electrode active materials in batteries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722